 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made in exchange for good and valuable consideration on
this 19th day of December, 2007 ,by and between the Landlord and Tenant set
forth below.

 

 

1.

Summary of Terms and Certain Definitions.

 

(a)

“Landlord”:

Downingtown Medical Building Associates

 

Address:

908 Sheridan Drive

 

West Chester, PA 19382

 

 

(b)

“Tenant”:

First National Bank of Chester County

 

Address:

9 North High Street, P.O. Box 523

 

West Chester, PA 19381

 

(c)  “Premises”           2,087 square feet of usable space on the first floor
of the Building (the interior of which is depicted on the plan attached to this
Lease as Exhibit “A”), along with access to a drive through teller window and
exclusive use of 22 parking spaces on the Property (as highlighted on the plan
attached as Exhibit “B”).

(d)  “Building” means the Building depicted in the drawing attached as Exhibit
“A” hereto and located on the northeast corner of East Pennsylvania Avenue on
the Property containing approximately 5,336 square feet of gross building space.

(e)  “Common Areas” shall mean those areas that the Tenant shall use in common
with other users of the Property. Common Areas shall include, without
limitation, all sidewalks, landscaping, parking areas, private roadways,
drainage basins or other stormwater facilities associated with the Property.

(f)   “Property” means the parcels of land owned by Landlord known as Chester
County UPI Numbers 11-7-342, 11-7-343, and 11-7-344, containing approximately
3.054 acres of land, improved with 2 buildings and associated parking areas.

 

(g)

“Proportionate Share” equals: 39.1%.

 

(h)

“Term”: 3 years

 

(i)

Commencement Date: January 1, 2008.

 

(ii)

Rent Commencement Date: April 1, 2008

 (iii)         Expiration Date: 11.59 p.m. of the day that precedes the 3rd
anniversary of the Commencement Date.

 

1

 



 

(i)

“Renewal Period(s)” are: two (2) periods of 5 years each.

(j)   “Rent” §( 6): “Annual Rent”: The Annual Rent shall be equal to Thirty
Eight Thousand, Six Hundred Nine Dollars and Fifty Cents ($38,609.50) for the
three (3) year Term. Installments of the Annual Rent for the first three year
Term shall be payable in equal monthly installments of Three Thousand Two
Hundred Seventeen Dollars and Forty Six Cents ($3,217.46).

Annual Rent for the first five (5) year Renewal Term shall be $42,094.79, with
equal monthly installments of $3,507.90.

 

Annual Rent for the second five (5) year Renewal Term shall be $48,418.40, with
equal monthly installments of $4,034.87.

 

(k)  “Use” (§ 4): As a retail bank branch and other commercial uses consistent
with the operation or administration of a state or federally chartered bank.

 

(l)

“Security Deposit”: (§ 27): [Not Applicable]

 

2.         Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises described in 1(c) above for the Term, and any Renewal
Periods exercised by Tenant.

Landlord hereby approves the alteration and improvement of the Premises in
accordance with the plan attached hereto as Exhibit “C” (“Tenant’s Work”)

 

 

3.

Acceptance of Premises. Tenant’s obligations under this Lease shall be
contingent on it obtaining, on or before the Commencement Date: (i) approval of
the terms of this Lease by the Office of the Comptroller of Currency or any
other governmental agency applicable to Tenant as a national bank, (ii) a
certificate of occupancy that permits the Tenant to fully use and enjoy the
Premises for the Use,1 (iii) tenant’s receipt of building permits and other
governmental authorizations necessary to construct Tenant’s Work and the
exterior signage that Tenant is permitted in accordance with this Lease, (iv)
verification that the Use is permitted “by right” under applicable Laws and
Requirements (without variance or other exception therefrom), including, without
limitation, applicable zoning codes and receipt of any zoning permits that may
be required by local law, and (v) approval of the lease by the Tenant’s Board of
Directors. Otherwise, Tenant shall inspect the condition of the Premises before
the Commencement Date and shall accept the Premises, the Common Areas, the
streets, sidewalks, parking areas, curbs and access ways adjoining it, visible
easements, any surface conditions and the present uses, in an “as is” condition,
without relying on any representation, covenant or warranty of Landlord not
expressly made in this Lease.

 

 

 

 

 

1. Landlord acknowledges that Tenant must enter the Premises after execution of
this Lease, but prior to the Commencement Date, in order to complete
construction of Tenant’s Work (as hereinafter defined), and hereby grants to
Tenant a license to complete such work. Landlord’s grant of the license as
described in this note is conditioned on Tenant’s agreement to comply with
Sections 7(b)(ii)(insurance requirements), 9 (construction of Tenant’s Work) and
15 (indemnification) hereof for the duration of the license.

 

 

 

 

2

 



 

 

4.

Use; Compliance; Common Areas.

(a)  Use. Tenant shall occupy and use the Premises, together with the Common
Areas, for the Use. Tenant covenants and agrees that throughout the Term, Tenant
shall use the Premises in accordance with the terms and conditions of this Lease
and shall obtain Landlord’s prior written consent before engaging in any use
other than the Use. Landlord may withhold or grant its consent within its sole
and exclusive discretion. The parties acknowledge and agree that Tenant shall
open for business in the Premises but thereafter shall have no obligation to
continuously operate in the Premises.

(b)  Landlord Covenant. Landlord covenants and agrees that it will not grant any
other Tenant on the Property the right to operate a bank branch or engage in any
banking services (retail or otherwise) that is competitive with Tenant’s Use of
the Leased Premises.

(c)        Compliance. The Landlord shall deliver the Premises (except for the
interior fit out of the Building as described on Exhibit “C”) in a manner that
permits the Use and complies with all laws (including the Americans with
Disabilities Act), ordinances, notices, orders, rules, regulations and
requirements regulating the Premises (the permits the Use and complies with all
laws (including the Americans with Disabilities Act), ordinances, notices,
orders, rules, regulations and requirements regulating the Premises (the “Laws
and Requirements”).

(d)  Environmental. Tenant shall comply, at its sole expense, with all Laws and
Requirements, all manufacturers’ instructions and all requirements of insurers
relating to the treatment, production, storage, handling, transfer, processing,
transporting use, disposal and release of hazardous substances, hazardous
mixtures, chemicals, pollutants, petroleum products, toxic or radioactive matter
(the “Restricted Activities”). Tenant shall be solely responsible for and shall
defend; indemnify and hold harmless Landlord and its Agents from and against all
claims, damages, liabilities and expenses (including fees of attorneys,
investigators and experts), arising out of or in connection with (i) the
Restricted Activities by Tenant or its agents and (ii) in the event of a
violation of the foregoing by Tenant, the removal, clean-up and restoration work
and materials necessary to return the Premises to the condition required by
applicable law. Notwithstanding anything in this Lease to the contrary, Tenant
shall have no liability or obligation to indemnify or protect Landlord, not to
remediate or remove, hazardous materials or substances in, on, under or about
the Property (including, without limitation, the Premises) that are (a) present
or existing prior to the Commencement Date; or (b) brought onto the Property by
any person (including Landlord, its employees, agents and contractors, and other
tenants in the Building) other than Tenant, its agents, employees or
contractors. Tenant’s obligations under this Section 4(d) shall survive the
expiration or termination of this Lease.

(e)  Notice. If at any time during or after the Term, Tenant becomes aware of
any inquiry, investigation or proceeding regarding the Restricted Activities or
becomes aware of any claims, actions or investigations regarding the Laws and
Requirements, Tenant shall give Landlord written notice, within 5 days after
first learning thereof, providing all available information and copies of any
notices.

 

3

 



(f)   Landlord’s Representations. The Landlord’s representations set forth in
Exhibit D are incorporated herein.

5.          Term; Renewal Option. The Term of this Lease shall commence on the
Commencement Date and shall end on the Expiration Date.

Provided Tenant is not in default of its obligation under this Lease after the
expiration of any applicable notice and cure period, Tenant shall have the right
to extend the Term of this Lease (each an “Option”) for the number of separate,
consecutive additional periods (“Renewal Periods”) which are specified in
Section 1(i), on the terms and conditions set forth herein, except that the
number of Option Periods remaining to be exercised shall, in each case, be
reduced by one. If Tenant elects to exercise an Option, Tenant shall notify
Landlord in writing at least sixty (60) days prior to the expiration of the
Term, or the then current Renewal Period, as the case may be. If Tenant neglects
to timely exercise any Option, Tenant’s right to exercise shall not expire or
lapse unless Tenant fails to exercise such Option within fifteen (15) days after
notice from Landlord of Tenant’s failure to timely exercise the Option. If
Landlord does so notify Tenant, Tenant shall have the right at any time within
fifteen (15) days after such notice to notify Landlord in writing of either
Tenant’s exercise of its Option, or Tenant’s waiver of its Option. If Tenant
fails to respond within such fifteen (15) day period, Tenant shall conclusively
be deemed to have waived its Option and this Lease shall terminate on the then
expiration date of the Term or the expiration of then applicable Renewal Period,
if any.

 

 

6.

Rent.

(a)  Annual Rent. Beginning on the Rent Commencement Date, Tenant agrees to pay
to Landlord the Annual Rent in equal monthly installments in the amount set
forth in Section 1(j), in advance, on the first day of each calendar month
during the term, without notice, demand or setoff, at Landlord’s address
designated at the beginning of this Lease unless Landlord designates otherwise.
As used in this Lease, the term “lease year” means the period from the
Commencement Date through the succeeding 12 full calendar months (including for
the first lease year any partial month from the Commencement Date until the
first day of the first full calendar month) and each successive 12 month period
thereafter during the Term.

(i)         Additional Rent. Beginning on the Commencement Date, Tenant shall
pay to Landlord as additional rent its Proportionate Share of any Taxes,
Insurance, and Maintenance Costs, and any other impositions set forth in Section
9 below. Landlord shall estimate the additional rent annually as of January 1,
based on actual charges or costs incurred by Landlord in the previous calendar
year. Landlord shall calculate the Tenant’s actual liability for additional rent
on or before March 31 of the year after which such additional rent was paid,
and, in the event of overpayment, apply a credit against the next installment of
Additional Rent; or, if no further, or insufficient, Additional Rent is
thereafter due, refund the overpayment to Tenant. In the event of an
underpayment, Tenant shall make such payment within thirty (30) days of its
receipt of notice from the Landlord. The Tenant’s Additional Rent obligation for
the first year of this Lease shall be charged by Landlord based on $6.00 per
square foot of building space within the Premises, with electrical utility
service charged separately at an estimated $2.25 per square foot (being a total
estimated Additional Rent obligation for the first lease year of $8.25 per
square foot of building space within the Premises).

 

4

 



(b) Whenever used in this. Lease, the term “Rent” shall mean the Annual Rent,
additional rent, and any other charges payable by Tenant hereunder. An
itemization of Tenant’s total anticipated monthly Rent obligations is attached
to this Lease as Exhibit “E.”

 

7.

Taxes, Insurance and Maintenance.

 

(a)

Taxes and Other Impositions.

(i)        “Taxes” shall mean all levies, taxes (including without limitation
real property taxes imposed on the land and improvements thereon, ad valorum
taxes, and any other taxes as may be levied in lieu of or in substitution for or
supplementary to such taxes), assessments, (general and special) liens, license
and permit fees, which are applicable to the Term, and which are imposed by any
authority or under any law, ordinance or regulation thereof, and the reasonable
cost of contesting any of the foregoing upon or with respect to the Premises or
any part thereof, or any improvements thereto, or directly upon this Lease or
the Rent or amounts payable by any subtenants or other occupants of the
Premises.

(ii)      To the extent any Taxes are imposed upon the Premises as a separate
entity or solely for the Tenants’ use of the Premises, Tenant shall pay all such
Taxes and provide Landlord with evidence that it has paid such Taxes at least
fifteen (15) days prior to the earlier of any discount period date or any such
due date for such Taxes.

(iii)      Nothing herein contained shall be interpreted as requiring Tenant to
pay any income, excess profits or corporate capital stock imposed or assessed
upon Landlord. In no event shall Taxes include transfer, recording, inheritance,
estate, succession, franchise, excise, business privilege, income, gross
receipts or profit tax, or capital levy that is or may be imposed upon Landlord,
nor shall Taxes include any interest, fine or penalty for late payment of Taxes.
Any Taxes for the fiscal periods in which the Term commences or terminates shall
be apportioned pro rata between Landlord and Tenant in accordance with the
portion of the relevant fiscal period during which the Term is in effect. If any
special assessment with respect to the Premises may be paid in installments,
Tenant shall be obligated to pay only those installments which become due and
payable during the Term. Tenant shall have the right to contest any Taxes or
increase in Taxes levied against the Premises, and Landlord shall cooperate with
any reasonable request by Tenant in connection with such contest and permit
Landlord’s name to be used in such contest, to the extent reasonably necessary.
Upon request, Landlord shall provide Tenant with copies of all bills for Taxes
and evidence of payment.

(iv)      If it shall not be lawful for Tenant to reimburse Landlord for any of
the Taxes, the Annual Rent shall be increased by the amount of the portion of
such Taxes allocable to Tenant, unless prohibited by law.

 

(b)

Insurance.

 

(i)

Landlord.

(1)       “Insurance” shall mean any and all insurance premiums actually billed
to or paid by the Landlord incident to insurance coverage which Landlord may in
its sole and absolute discretion deem necessary or advisable or as may be
required from time to time by any

 

5

 



mortgagee with respect to the Premises, including, but not limited to, the
following; (i) insurance against loss or damage by fire and such other
casualties as may be included within either fire and extended coverage insurance
or all-risk/special form insurance covering the full replacement cost of the
Premises; (ii) insurance against abatement or loss of rent in case of fire or
other casualty similarly insured’ against, in an amount at least equal to the
Annual Rent and real estate taxes to be paid by all tenants as reasonably
determined by Landlord; (iii) plate glass coverage on all building glass; (iv)
broad form boiler and machinery coverage on all equipment and delivery systems
for heat, cooling and water for the Premises; (v) comprehensive general public
liability insurance with respect to the Premises, including contractual
liability insurance, with such limits of liability for bodily injury (including
death) or property damage as reasonably may be determined by Landlord from time
to time; (vi) workers compensation insurance and other insurance as may be
required by applicable laws or deemed necessary by Landlord with respect to the
operation of the Premises.

(2)       Landlord shall keep and maintain at all times during the term of the
Lease, as it may be extended, commercial general liability insurance meeting not
less than the requirements imposed upon Tenant in accordance with Section
7(b)(ii), which insurance shall name Tenant as and additional insured party.

(3)       Landlord shall keep and maintain at all times during the term, as it
may be extended, special form insurance insuring against damage to the Property
and the Building (excluding tenants’ improvements), in the amount of the full
replacement cost thereof. Such insurance shall meet the same requirements
imposed on Tenant’s insurance in accordance with Section 7(b)(ii) .

 

(ii)

Tenant. In addition, Tenant, at its own expense, shall keep in effect:

(1)       comprehensive general public liability insurance with respect to the
Premises, including contractual liability insurance; with such limits of
liability for bodily injury (including death) or property damage as reasonably
may be. required by Landlord from time to time, but not less than a combined
single limit of $500,000 per occurrence and a general aggregate limit of not
less than $1,000,000 (which aggregate limit shall apply separately to each of
Tenant’s locations if more than the Premises); however, such limits shall not
limit the liability of Tenant hereunder. The policy of comprehensive general
public liability insurance also shall name Landlord and Landlord’s agent as
insured parties with respect to he Premises, shall be written on an “occurrence”
basis and not on a “claims made” basis, shall provide that it is primary with
respect to any policies carried by Landlord and that any coverage carried by
Landlord shall be excess insurance;

(2)       property and casualty insurance with respect to Tenant’s personal
property and any improvements by Tenant to the Premises.

(3)       workers compensation and other insurance as required by applicable
law.

(4)       All insurance shall provide that it shall not be cancelable or reduced
without at least 30 days prior written notice to Landlord and to any mortgagee
named in an endorsement and shall be issued in form satisfactory to Landlord.
The insurer shall be a responsible insurance carrier which is authorized to
issue such insurance and licensed to do business in the state in which the
Premises are located and which has at all times during the Term a rating of no
less than

 

6

 

A Vlll in the most current edition of Best’s Insurance Reports. Tenant shall
deliver to Landlord on or before the Commencement Date, and subsequent renewals
of, a certificate of insurance evidencing such coverage and the waiver of
subrogation described below.

(iii)       Waiver of Subrogation. Landlord and Tenant, for themselves and their
respective insurers, hereby release each other of and from any and all claims,
demands, actions and causes of action, (including, without limitation,
subrogation claims), for loss or damage to their respective property, even if
the loss or damage shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible. The waiver and
release provided in this Section shall be effective only with respect to loss or
damage (a) covered by insurance or required to be covered by insurance pursuant
to the terms of this Lease, and (b) occurring during such time as the relevant
insurance policy contains either (i) a waiver of the insurer’s right of
subrogation against the other party, or (ii) a clause or endorsement to the
effect that the waiver and release provided in this Section shall not adversely
affect or impair such insurance or prejudice the right of the insured to recover
under the insurance policy. Each party will use its best efforts to obtain such
a clause or endorsement, but if an additional premium is charged therefor, the
party benefiting from such clause or endorsement, if it desires to have such
waiver, will pay to the other the amount of such additional premium within ten
(10) days after delivery of a statement for the amount due.

(iv)       Increase of Premiums; Deductibles. Tenant agrees not to do anything
or fail to do anything which will increase the cost of Landlord’s insurance or
which will prevent Landlord from procuring policies (including public liability)
from companies and in a form satisfactory to Landlord. Notwithstanding anything
to the contrary herein, Tenant shall pay, at its sole expense, any increases in
insurance premiums and any deductibles under the applicable insurance coverage
in the event of any loss, to the extent such increases or deductibles result
from Tenant’s occupancy, Tenant’s use, or any act or omission of Tenant or its
Agents.

 

(c)

Maintenance.

(i)        Landlord shall maintain all Common Areas in first class condition,
repair and cleanliness, including ice and snow removal, and sidewalk steam
cleaning and shall keep the Common Areas free of any impediments and open for
easy and safe movement within the Common Areas. Landlord shall keep the Common
Areas well lighted until one hour after Tenant’s latest closing time and
thereafter to maintain security lighting in the Common Areas, and otherwise keep
such Common Areas safe and secure. Without limiting the foregoing, Landlord
shall cause all snow and ice to be removed from the sidewalks in front of the
Premises, the pedestrian pathways from the parking areas to the Premises, all
parking for the building (including, but not limited to, the parking reserved
for Tenant’s use), the vehicular and pedestrian entrances to and from the
Building, and the drive-through lanes, as soon as practicable.

(ii)       Tenant shall pay as additional rent its Proportionate Share of the
reasonable costs incurred by Landlord in maintaining the Common Areas (the
“Maintenance Costs”), but in no event shall Tenant be responsible for: (A)
interest on and amortization of debt, (B) Deleted; (C) wages or salaries of
employees over the rank of property or building manager, and (D) legal fees in
connection with the structure or ownership of Landlord or operation of Landlord
as a limited partnership or relating to leasing and disputes with tenants or
based upon Landlord’s negligence or willful misconduct or relating to Landlord’s
defense its title to, or interest in, the Premises; (E)

 

7

 

leasing commissions, marketing costs, disbursements, and other expenses incurred
for leasing, renovating, or improving space for tenants; (F) costs of a capital
nature including capital improvements, capital replacements, capital repairs,
capital equipment, and capital tools, as determined under generally accepted
accounting principles consistently applied; (G) any items to the extent
reimbursed by tenants or users to Landlord; (H) overhead and profit paid to
subsidiaries or affiliates of Landlord for management or other services on or to
the Property or for supplies or other materials, to the extent that the costs of
the services, supplies, or materials exceed the competitive costs of the
services, supplies, or materials were they not provided by a subsidiary or
affiliate; (I) rentals and other related expenses incurred in leasing air
conditioning systems, elevators, or other equipment ordinarily considered to be
of a capital nature; (J) items and services that Landlord provides selectively
to one or more tenants or users of the Building other than Tenant without
reimbursement; (K) advertising and promotional expenditures; (L) repairs or
other work needed because of eminent domain, fire, windstorm, or other casualty
or cause insured against by Landlord or to the extent Landlord’s insurance (as
required above) would have provided insurance, whichever is the greater
coverage; (M) costs incurred to remedy structural or other defects in original
construction materials or installations; (N) any costs, fines, or penalties
incurred because Landlord violated any governmental rule or authority; (O) costs
incurred to test, survey, cleanup, contain, abate, remove, or otherwise remedy
hazardous wastes or asbestos-containing materials; (P) repaving the parking lot;
(Q) other expenses that under generally accepted accounting principles
consistently applied would not be considered normal maintenance expenses.

 

(d)

Utility Charges.

(i)        Landlord covenants and agrees to make available for Tenant’s use at
the Premises all necessary utilities, utility lines, sprinklers, and water and
sewerage lines all sufficient for Tenant’s operations. Without limitation:

(1)       Landlord shall furnish electrical service to the Premises sufficient
for the Use.

(2)       Landlord shall provide heating, ventilating and air conditioning to
the Premises year round during Tenant’s business hours, plus two hours before
and after, so as to maintain the temperature within the Premises within a
constant range of 68 degrees Fahrenheit to 73 degrees Fahrenheit. The parties
understand and agree that the cost of providing said heating, ventilating and
air conditioning shall be at Landlord’s sole cost and expense and Tenant shall
have no obligation to reimburse Landlord any portion of such cost. If Tenant
requires heating, ventilating or air conditioning outside said heating,
ventilating and air conditioning hours, Tenant shall arrange for such additional
services through Landlord. Tenant shall pay Landlord for such additional
services at the rates established by Landlord from time to time, within thirty
(30) days after delivery of a statement from Landlord for the amount due.

(iii)      Landlord shall provide hot and cold water for normal lavatory and
employee breakroom/kitchen purposes.

 

(ii)       Tenant shall be responsible for utility connection fees; provided,
however, that Landlord shall, at Landlord’s sole cost and expense, pay for all
utility hookup, connection or impact fees and permits, pertaining to providing
utility services to the Building.

 

8

 



(iii)      Tenant, to the extent that utilities servicing the Premises can be
separately metered (other than electric, which shall be provided by Landlord),
shall make payment for water, sewer, gas, heat, power, telephone and other
communication services and any other utilities supplied to or consumed in or on
the Premises directly to the providers thereof. If such utilities cannot be
measured, then Tenant shall pay its Proportionate Share of costs for such
services, provided that Landlord may equitably apportion such costs among
tenants if the Proportionate Share does not reasonably and fairly measure
Tenant’s relative use of such utilities. In the event Tenant is prevented from
using any material portion of the Premises to conduct its normal operations as a
result of the interruption of any utility service (“Utility Interruption”),
Tenant shall promptly deliver to Landlord notice of the interruption (the
“Interruption Notice”) of such condition. If the Utility Interruption was caused
by Landlord, Landlord shall have three (3) days after receipt of the
Interruption Notice to cure the Utility Interruption caused by Landlord. If
Landlord fails to cure the Utility Interruption caused by Landlord within three
(3) days after delivery to it of the Interruption Notice, then all Rent and
Additional Rent shall be abated from the date of the Interruption Notice until
the date when such failure is cured. If the Utility Interruption was not caused
by Landlord or Tenant, Landlord shall have thirty (30) days after receipt of the
Interruption Notice to cause the Utility Interruption to be cured, failing
which, Rent and Additional Rent shall be abated from the date of the
Interruption Notice until the date such failure is cured. If the Utility
Interruption shall not be cured within sixty (60) days after Landlord’s receipt
of the Interruption Notice, then Tenant, unless Tenant caused the Utility
Interruption, may terminate this Lease upon written notice to Landlord.

(e)  Net Lease. Except for the obligations of Landlord expressly set forth
herein, this Lease is a “triple net lease” and Landlord shall receive the Annual
Rent as net income from the Premises, not diminished by any expenses, and
Landlord is not and shall not be required to render any service of any kind to
Tenant that is not expressly described in this Lease. The term “Rent” as used in
this Lease means the Annual Rent and any other additional rent or sums payable
by Tenant to Landlord pursuant to this Lease, all of which shall be deemed rent
for purposes of Landlord’s rights and remedies with respect thereto. Tenant
shall pay all additional rent to Landlord within 30 days after Tenant is billed,
unless otherwise provided in this Lease, and interest shall accrue on all sums
due but unpaid at the rate of 1.5% per month.

8.          Signs. Tenant may use any signage on the interior of the Premises
that it desires and Landlord shall not have consent rights with regard to the
same. Subject to Landlord’s consent, which shall not be unreasonably
conditioned, withheld or delayed, Tenant shall be permitted exterior signs,
subject to applicable law. In addition, Tenant shall have the exclusive use of a
10’ high lighted pylon sign on the Property (located at the corner of Manor and
Pennsylvania Avenues in Downingtown Borough). All signs must comply with all
applicable Laws and Regulations. All signs installed by Tenant shall be
maintained by Tenant in good condition and Tenant shall remove all such signs at
the termination of this Lease and shall repair any damage caused by such
installation, existence or removal.

 

 

9.

Alterations and Fixtures.

(a)  Subject to Section 10, Tenant shall have the right to install its trade
fixtures in the Premises, provided that no such installation or removal thereof
shall affect any structural portion of, or any electrical, plumbing, mechanical
or other system serving, the Building or the Premises nor any utility lines,
communications lines, equipment or facilities serving the Premises. At the

 

9

 



expiration or termination of this Lease, the Tenant may, at its sole option,
remove such installation(s) and, in the event of such removal, Tenant shall
repair any damage caused by such installation or removal; if Tenant, with
Landlord’s written consent, elects not to remove such installation(s) at the
expiration or termination of this Lease, all such installations shall remain on
the Premises and become the property of Landlord without payment by Landlord.

(b) Other than Tenant’s Work, Tenant shall not make or permit to be made any
alterations to the Premises that exceed a value of $20,000 each year during the
Term without Landlord’s prior written consent (“Alterations”). Tenant shall pay
the costs of any required architectural/engineering reviews and local
governmental approvals associated with such Alterations. In completing Tenant’s
Work and making any Alterations, (i) Tenant shall deliver to Landlord the plans,
specifications and necessary permits, together with certificates evidencing that
Tenant, its contractors and subcontractors have adequate insurance coverage
naming Landlord, Landlord’s agent and any mortgagee as additional insureds, at
least 10 days prior to commencement thereof, (ii) such improvements or
Alterations shall not impair the structural strength of the Building or any
other improvements or reduce the value of the Premises or affect any utility
lines, communications lines, equipment or facilities in the Building; (iii)
Tenant shall comply with Section 10, and (iv) Tenant shall comply with all Laws
and Regulations. All improvements to the Premises by Tenant shall be the
property of Tenant until the expiration or termination of this Lease. Unless
Tenant, at its sole option and at its expense, elects to remove any alterations
or improvements installed by it during the Term, any such improvements shall
remain on the Premises after Tenant delivers possession of the Premises to the
Landlord at the end of this Lease and shall become the property of Landlord.

10.       Mechanics’ Liens. Tenant shall pay promptly any contractors and
materialmen who supply labor, work or materials to Tenant at the Premises and
shall take all steps permitted by law in order to avoid the imposition of any
mechanic’s lien upon all or any portion of the Premises. Should any such lien or
notice of lien be filed for work performed for Tenant other than by Landlord,
Tenant shall bond against or discharge the same within 5 days after Tenant has
notice that the lien or claim is filed regardless of the validity of such lien
or claim, Nothing in this Lease is intended to authorize Tenant to do or cause
any work to be done or materials to be supplied for the account of Landlord, all
of the same to be solely for Tenant’s account and at Tenant’s risk and expense.
Throughout this Lease the term “mechanic’s lien” is used to include any lien,
encumbrance or charge levied or imposed upon all or any portion of interest in
or income from the Premises on account of any mechanic’s, laborer’s;
materialman’s or construction lien or arising out of any debt or liability to or
any claim of any contractor, mechanic, supplier, materialman or laborer and
shall include any mechanic’s notice of intention to file a lien given to
Landlord or Tenant, any stop order given to Landlord or Tenant, any notice of
refusal to pay naming Landlord or Tenant and any injunctive or equitable action
brought by any person claiming to be entitled to any mechanic’s lien.

11.        Landlord’s Riqht of Entry. Tenant shall permit Landlord and its
Agents to enter the Premises at reasonable times following at least twenty-four
(24) hours notice (except in the event of an emergency), for the purpose of
inspection, maintenance or making repairs, alterations or additions as well as
to exhibit the Premises for the purpose of sale or mortgage and, during the last
6 months of the Term to exhibit the Premises to any prospective tenant. Landlord
shall not unreasonably interrupt Tenant’s business in exercising the foregoing
rights. In no event shall Landlord have any right of access to the vault, teller
desks, safety deposit box area, or other areas containing customer data or
financial documents or instruments.

 

10

 



 

12.

Damage by Fire or Other Casualty.

(a) In the case of damage to the Premises or the Building by fire or other
casualty, Tenant shall immediately notify Landlord in writing thereof and this
Lease shall continue in full force and effect, notwithstanding such damage or
destruction, except as hereinafter provided.

(b) If the Premises is damaged or rendered unusable to any extent by fire or
other casualty, Landlord shall advise Tenant of the estimated time determined by
Landlord needed to repair such damage. Such damage shall be promptly repaired by
and at the expense of Landlord to the extent of Landlord’s receipt of insurance
proceeds necessary to complete the repairs. If the Premises is destroyed or
rendered wholly unusable, Landlord may elect either to repair such damage or to
terminate this Lease, by written notice to Tenant within thirty (30) days after
the date of such damage to terminate this Lease, provided that Tenant shall have
the right to, within 30 days after the receipt of Landlord’s notice, to repair
the damage to the Premises. Landlord shall, in such a case, assign its right to
collect insurance proceeds to the Tenant, and Tenant shall repair or restore the
Premises at its cost, using its own funds. Landlord’s obligations pursuant to
this Paragraph shall be subject to any required consent or approval of
Landlord’s Mortgagee(s). Any restoration shall be commenced within one hundred
and twenty (120) days from the date of the casualty and shall be substantially
completed within a reasonable time. Rent due hereunder shall be abated in part
commencing on the day following the date that any such damage occurs until the
date on which all repairs to the Leased Premises are completed in all material
respects, based upon and in proportion to the part of the Leased Premises
rendered unusable.

(c) Notwithstanding anything herein to the contrary, Tenant shall have the right
to terminate this Lease, if

(i)        If the Premises are damaged or destroyed by any fire or other
casualty which causes to such an extent that it would require one hundred twenty
(120) days or more from the time of the fire or casualty event to restore the
Premises to the condition which existed prior to the fire or other casualty
event, then Tenant shall have the right to terminate this Lease; and/or

(ii)       If Landlord has not exercised its termination rights set forth in
this Article 12 but fails to repair the damage within a reasonable time, and
such failure continues for thirty (30) days after written notice from Tenant;
and/or

 

(iii)

If the Premises are damaged during the last twelve months of the Term.

 

 

13.

Condemnations.

(a)  Termination. If (i) all of the Premises are taken by a condemnation or
otherwise for any public or quasi-pubic use, (ii) any part of the Premises is so
taken and the remainder thereof in insufficient for the reasonable operation of
Tenant’s business or (iii) any of the Premises is so taken, and, in Landlord’s
opinion, it would be impractical or the condemnation proceeds are insufficient
to restore the remainder of the Premises, then this Lease shall terminate and
all unaccrued obligations hereunder shall cease as of the day before possession
is taken by the condemnor.

 

11

 



(b)  Partial Taking. If there is a condemnation and this Lease has net been
terminated pursuant to this Section, (i) Landlord shall restore the Buildings
and the improvements which are a part of the Premises to a condition and size as
nearly comparable as reasonably possible to the condition and size thereof
immediately prior to the date upon which the condemnor took possession and (ii)
the obligations of Landlord and Tenant shall be unaffected by such condemnation
except that there shall be an equitable abatement of the Annual Rent according
to the rental value of the Premises before and after the date upon which the
condemnor took possession and/or the date Landlord completed such restoration.

(c)  Award. In the event of a condemnation affecting Tenant, Tenant shall have
the right to make a claim against the condemnor for the loss of its leasehold,
removal expenses, moving expenses, and/or any other damages permitted by
applicable law.

(d)  Temporary Taking. No temporary taking of the Premises shall terminate this
Lease, provided that Tenant shall be entitled to a rental abatement
proportionate to the part of the Premises taken, and the duration for which it
is taken. Any award in excess of the value of the rent abatement made to Tenant
by reason of such temporary taking shall belong entirely to Tenant and Landlord
shall not be entitled to share therein.

14.        No Abatement of Rent. Except as otherwise expressly provided
expressly in this lease, including, without limitation, as to damage by fire or
other casualty in Section 12 and as to condemnation in Section 13, there shall
be no abatement or reduction of the Rent for any cause whatsoever (other than
Landlord’s willful default of this Lease), and this Lease shall not terminate,
and Tenant shall not be entitled to surrender the Premises.

15.        Indemnification of Landlord. Tenant will protect, indemnify and hold
harmless Landlord and its Agents from and against any and all claims, actions,
damages, liability and expense (including reasonable fees of attorneys,
investigators and experts) in connection with loss of life, personal injury or
damage to property in the Premises or arising out of the occupancy or use of the
Premises by Tenant or its Agents or occasioned to the extent of any negligent
act or omission of Tenant or its Agents at the Property, whether prior to,
during or after the Term, except to the extent such loss, injury or damage was
caused by the negligence of Landlord or its Agents. In case any action or
proceeding is brought against Landlord and/or its Agents by reason of the
foregoing, Tenant, at its expense, shall resist and defend such action or
proceeding, or cause the same to be resisted and defended by counsel (reasonably
acceptable to Landlord and its Agents) designated by the insurer whose policy
covers such occurrence or by counsel designated by Tenant and approved by
Landlord and its Agents. Tenant’s obligations pursuant to this Section 15 shall
survive the expiration or termination of this Lease.

Landlord will protect, indemnify and hold harmless Tenant, its officers,
directors, shareholders, employees and agents form and against any and all
claims, actions, damages, liability and expenses (including reasonable fees of
attorneys, investigators and experts) in connection with loss of life, personal
injury or damage to or about the Common Areas (except to the extent caused by
the negligent act or omissions of Tenant) or arising from or in connection with
Landlord’s negligent acts or omissions, and those of its agents, employees and
contractors; and breach of any representation or warranty (including, but not
limited to, Landlord’s representations regarding hazardous materials at the
Property). In any action or preceding is brought against Tenant, its officers,
directors, shareholders, employees or agents by reason of the foregoing,
Landlord, at its

 

12

 



expense, shall resist and defend such action or proceeding or cause the same to
be resisted and defended by counsel reasonably acceptable to Tenant. Landlord’s
obligations set forth in this Section 16 shall survive the expiration or earlier
termination of this Lease.

 

16.       Quiet Enjoyment. Landlord covenants that Tenant, upon performing all
of its covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the exceptions, reservations and conditions of
this Lease. Landlord shall be obligated to obtain a subordination and
non-disturbance agreement from any mortgagee of Landlord.

17.       Assignment and Subletting. Tenant shall not assign, transfer, or
sublease this Lease or the Premises, voluntarily or by operation of law, without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, delayed, or conditioned. Notwithstanding the foregoing, Landlord’s
consent shall not be required in the event of an assignment or sublet: (i) to an
affiliate of Tenant; (ii) to the purchaser of all or substantially all of
Tenant’s assets or ownership; or (iii) in the case of a merger or consolidation.
Any transfer in violation of this Section 17 shall be void at the option of
Landlord and shall be considered a default of this Lease, for which Landlord may
exercise any or all of its rights hereunder. A consent to one transfer,
assignment, or sublease Shall not be deemed to be a consent to any subsequent
transfer.

 

18.

Subordinations: Mortgagees’ Rights.

(a) Subject to Tenant’s rights to quiet enjoyment of the Premises (described in
Paragraph 16), this Lease shall be subordinate to any mortgages or other primary
encumbrances now or hereafter affecting the Premises. Although the subordination
is self operative, within 10 days after written request, Tenant shall execute
and deliver any further instruments confirming such subordination of this Lease
and any further instruments of attornment that may be desired by any such
mortgagee or Landlord. However, any mortgagee may at any time subordinate its
mortgage to this Lease, Without Tenant’s consent, by giving written notice to
Tenant, and thereupon this Lease shall be deemed prior to such mortgage. without
regard to their respective dates of execution and delivery; provided, however,
that such subordination shall not affect any mortgagee’s right to condemnation
awards, casualty insurance proceeds, intervening liens or any right which shall
arise between the recording of such mortgage and the execution of this Lease.

(b) It is understood and agreed that any mortgagee shall not be liable to Tenant
for any funds paid by Tenant to Landlord unless such funds actually have been
transferred to such mortgagee by Landlord.

(c) Notwithstanding the provisions of Sections 13 and 14 above, Landlord’s
obligation to restore the Premises after a casualty or condemnation shall be
subject to the consent and prior rights of Landlord’s mortgagees.

19.        Recording: Tenant’s Certificate. Tenant may record this Lease or a
memorandum thereof, and Landlord agrees to cooperate therewith. Within 10 days
after Landlord’s written request from time to time,

 

13

 



(a) The parties shall execute, acknowledge and deliver to the other a written
statement certifying the Commencement Date and Expiration Date of this Lease,
that this Lease is in full force and effect and has not been modified and such
other certifications as may be requested by a mortgagee or purchaser. The
parties understands that its failure to execute such documents may cause the
other serious financial damage by causing the failure of a financing or sale
transaction.

 

(b)

Deleted.

 

 

20.

Surrender: Abandoned Property.

(a) Subject to the terms of Section 9(b), 12(a) and 13(b), at the expiration or
termination of this Lease, Tenant promptly shall yield up in the same condition,
order and repair in which they are required to be kept throughout the Term, the
Premises and all improvements thereto, and all fixtures and equipment servicing
the Building, ordinary wear and tear excepted.

(b) Upon or prior to the expiration or termination of this Lease, Tenant shall
remove any personal property that is not affixed to the Building from the
Premises. Any personal property remaining thereafter shall be deemed
conclusively to have been abandoned, and Landlord, at Tenant’s expense, may
remove, store, sell or otherwise dispose of such property in such manner as
Landlord may see fit and/or Landlord may retain such property as its property:
If any part thereof shall be sold, then Landlord may receive and retain the
proceeds of such sale and apply the same, at its option, against the expenses of
the sale, the cost of moving and storage and any Rent due under this Lease.

(c) If Tenant, or any person claiming through Tenant, shall continue to occupy
the Premises after the expiration or termination of this Lease or any renewal
hereof such occupancy shall be deemed to be under a month-to-month tenancy under
the same terms and conditions set forth in this Lease, except that the monthly
installment of the Annual Rent during such continued occupancy shall be equal to
115% of the rental amount applicable to the last month of the Term. Anything to
the contrary notwithstanding, any holding over by Tenant without Landlord’s
prior written consent shall constitute a default hereunder and shall be subject
to all the remedies available to Landlord.

21.        Curing Tenant’s Defaults. If Tenant shall be in default in the
performance of any of its obligations hereunder, Landlord, without any
obligation to do so, in addition to any other rights it may have in law or
equity, may elect to cure such default on behalf of Tenant after written notice
and expiration of any applicable grace period (as described in Paragraph 22(d))
(except in the case of emergency) to Tenant. Tenant shall reimburse Landlord
upon demand for any sums paid or costs incurred by Landlord in curing such
default, including interest thereon from the respective dated of Landlord’s
incurring such costs, which sums and costs together with interest shall be
deemed additional rent.

 

22.

Defaults - Remedies.

 

(a)

Defaults. It shall be an event of default:

(i)        If Tenant does not pay in full any and all Rent when due and such
failure continues for ten (10) days after written notice from Landlord.

 

14

 



(ii)       If Tenant fails to observe and perform or otherwise breaches any
other provision of this Lease and such failure continues for thirty (30) day
after written notice from Landlord (or such longer period of time as may be
reasonably required to perform the obligation).

(iii)     If Tenant abandons the Premises, it being understood and agreed that
abandonment shall not be presumed by the Tenant’s closing of business for any
period of time (so long as Tenant remains current with the payment of any Rent
due and owing during the Term), and such abandonment continues for ten (10) days
after written notice from Landlord; (Nothing herein shall be construed to impose
an obligation that Tenant continuously operate its business in the Premises) or

(iv)      If Tenant becomes insolvent or bankrupt in any sense or makes a
general assignment for the benefit of creditors or offers a settlement to
creditors, or if a petition in bankruptcy or for reorganization or for an
arrangement with creditors under any federal or state law is filed by or against
Tenant, or a bill in equity or other proceeding for the appointment of a
receiver for any of Tenant’s assets is commended, or if any of the real or
personal property of Tenant shall be levied upon; provided, however, that any
proceeding brought by anyone other than Landlord or Tenant under any bankruptcy,
insolvency, receivership or similar law shall not constitute a default until
such proceeding has continued unstayed for more than 60 consecutive days.

 

(b)

Remedies. Then, and in any event, Landlord shall have the following rights:

(i)        To charge a late payment fee equal to 5% of any amount owed to
Landlord pursuant to this Lease which is not paid within 10.5 days after the due
date.

(ii)      To peaceably enter and repossess the Premises and remove all persons
and all or any property therefrom, by action at law or otherwise, without being
liable for prosecution or damages therefor, and Landlord may, at Landlord’s
option, make alterations and repairs in order to relet the Premises and relet
all or any part(s) of the Premises. for Tenant’s account. Tenant agrees to pay
to Landlord on demand any deficiency that may arise by reason of such reletting.
In the event of reletting without termination of this Lease, Landlord may at any
time thereafter elect to terminate this Lease for such previous breach.

 

(iii)

Deleted.

(iv)      To terminate this Lease and the Term without any right on the part of
Tenant to save the forfeiture by payment of any sum due or by other performance
of any condition, term or covenant broken. If Landlord elects to terminate this
Lease instead of terminating only Tenant’s right to possession, Landlord shall
have the right to immediately recover against Tenant as damages for loss of the
bargain, and not as a penalty, the excess (if any), as determined by Landlord,
of (i) the present value of the projected Rent payable by Tenant under this
Lease that would have accrued for the balance of the Term plus any other amount
necessary to compensate Landlord for all detriments proximately caused by
Tenant’s failure to perform its obligations under this Lease, including
reasonable attorney’s fees, less (ii) the then present fair market rental value
of the Premises for the balance of the Term, taking into account among other
things, the condition of the Premises, market conditions and the period of time
the Premises may remain vacant before Landlord is able to relet the same to a
suitable replacement tenant.

 

15

 



(c)  Mitigation. Notwithstanding anything to the contrary in this Lease, after
an event of default, Landlord shall be under an obligation to mitigate its
damages, which obligation shall include, but shall not be limited to,
commercially reasonably efforts to re-let the Premises at a reasonable price.
Any Rent collected by Landlord for the balance of the Term shall be credited or
reimbursed to Tenant, after deduction by Landlord of its reasonable costs
(including, but not limited to reasonable attorney’s fees) incurred by Tenant in
enforcing rights under this Lease.

(d)  Non-Waiver: Non-Exclusive. No waiver by Landlord of any breach by Tenant
shall be a waiver of any subsequent breach, nor shall any forbearance by
Landlord to seek a remedy for any breach by Tenant be a waiver by Landlord of
any rights and remedies with respect to such or any subsequent breach. Efforts
by Landlord to mitigate the damages caused by Tenant’s default shall not
constitute a waiver of Landlord’s, right to recover damages hereunder. No right
or remedy herein conferred upon or reserved to Landlord is intended to be
exclusive of any other right or remedy provided herein or by law, but each shall
be cumulative and in addition to every other right or remedy given herein or now
or hereafter existing at law or in equity. No payment by Tenant or receipt or
acceptance by Landlord of a lesser amount than the total amount due Landlord
under this Lease shall be deemed to be other than on account, nor shall any
endorsement or statement on any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of Rent due, or Landlord’s right to
pursue any other available remedy.

(e)  Costs and Attorney’s Fees. If either party commences an action against the
other arising out of or in connection with this Lease, the substantially
prevailing party shall be entitled to have and recover from the other any and
all costs and expenses incurred in enforcing this Lease including without
limitation reasonable attorneys’ fees, costs of suit, investigation expenses and
discovery costs, including costs of appeal.

 

23.

Representation of Tenant. Tenant represents to Landlord and agrees that:

(a) The word “Tenant” as used herein includes the Tenant named above as well as
its successors and assigns, each of which shall be under the same obligations
and liabilities and each of which shall have the same rights, privileges and
powers as it would have possessed had it originally signed this Lease as Tenant.
Each and every of the persons named above as Tenant shall be bound jointly and
severally by the terms, covenants and agreements contained herein. However, no
such rights, privileges or powers shall inure to the benefit of any assignee of
Tenant immediate or remote, unless Tenant has complied with the terms of Section
18 and the assignment to such assignee is permitted or has been approved in
writing by Landlord. Any notice required or permitted by the terms of this Lease
may be given by or to any one of the persons names above as Tenant, and shall
have the same force and effect as if given by or to all thereof.

(b) If Tenant is a corporation, partnership or any other form of business
association or entity, Tenant is duly formed and in good standing, and has full
corporate or partnership power and authority, as the case may be, to enter into
this Lease and has taken all corporate or partnership action, as the case may
be, necessary to carry out the transaction contemplated herein, so that when
executed, this Lease constitutes a valid and binding obligation enforceable in
accordance with its terms. Tenant shall provide Landlord with corporate
resolutions or other proof in a form acceptable to Landlord, authorizing the
execution of this Lease at the time of such execution.

 

16

 



24.       Liability of Landlord. The word “Landlord” as used herein includes the
Landlord named above as well as its successors and assigns, each of which shall
have the same rights, remedies, powers, authorities and privileges as it would
have had it originally signed this Lease as Landlord. Any such person or entity,
whether or not named herein, shall have no liability hereunder after it ceases
to hold title to the Premises except for obligations already accrued and Tenant
shall look solely to Landlord’s successor-in-interest for the performance of the
covenants and obligations of the Landlord hereunder which thereafter shall
accrue. Neither Landlord nor any principal of Landlord nor any owner of the
Premises, whether disclosed or undisclosed, shall have any personal liability
with respect to any of the provisions of this Lease or the Premises, and if
Landlord is in breach or default with respect to Landlord’s obligations under
this Lease or otherwise, Tenant may offset its actual damages against any Rent
obligations hereunder, but otherwise shall look solely to the equity of Landlord
(which, for purposes hereof, shall include rents and proceeds (including sales
proceeds and insurance proceeds) of any kind or nature derived from the Property
or any part thereof) in the Premises for the satisfaction of Tenants claims.
Notwithstanding the foregoing, no mortgagee or ground lessor succeeding to the
interest of Landlord hereunder (either in terms of ownership or possessory
rights) shall be (a) liable for any previous act or omission of a prior
landlord, (b) subject to any rental offsets or defenses against a prior landlord
or (c) bound by any amendment of this Lease made without its written consent, or
by payment by Tenant of Annual Rent in advance in excess of one monthly
installment.

 

25.

Interpretation.

(a)  Captions. The captions in this Lease are for convenience only and are not a
part of this Lease and do not in any way define, limit, describe or amplify the
terms and provisions of this Lease or the scope or intent thereof.

(b)  Entire Agreement. This Lease represents the entire agreement between the
parties hereto and there are no collateral or oral agreements or understandings
between Landlord and Tenant with respect to the Premises. No rights, easements,
or licenses are acquired in the Premises or any land adjacent to the Premises by
Tenant by implication or otherwise except as expressly set forth in the
provisions of this Lease. This Lease shall not be modified in any manner except
by an instrument in writing executed by the parties.

(c)  Covenants. Each covenant, agreement, obligation, term, condition or other
provision herein contained shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making the same, not
dependent on any other provision of this Lease unless otherwise expressly
provided. All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.

(d)  Interest. Wherever interest is required to be paid hereunder after an event
of default of this Lease, such interest shall be at the highest rate permitted
under law but not in excess of 12% per annum.

(e)  Severability: Governing Law. If any provisions of this Lease shall be
declared unenforceable in any respect, such unenforceability shall not affect
any other provision of this. Lease, and each such provision shall be deemed to
be modified. If possible, in such a manner as to render it enforceable and to
preserve to the extent possible the intent of the parties as set forth

 

17

 



herein. This Lease shall be construed and enforced in accordance with the laws
of the state in which the Premises is located.

(f)   “Mortgage” and “Mortgagee.” The word “mortgage” as used herein includes
any lien or encumbrance on the Premises or on any part of or interest in or
appurtenance to any of the foregoing, including without limitation any ground
rent or ground Lease if Landlord’s interest is or becomes a leasehold estate.
The word “mortgagee” as used herein includes the holder of any mortgage,
including any ground lessor if Landlord’s interest is orb come a leasehold
estate. Wherever any right is given to a mortgagee, that right may be exercised
on behalf of such mortgagee by any representative or servicing agent of such
mortgagee.

(g)  “Person.” The word “person” is used herein to include a natural person, a
partnership, a corporation, an association and any other form of business
association or entity.

26.        Notices. Any notice or other communication under this Lease shall be
in writing and addressed to Landlord or Tenant at their respective addresses
specified at the beginning of this Lease (or to such other address as either may
designate by notice to the other) with, in the case of the Landlord, a copy to
any mortgagee or other party designated by Landlord. The parties agree that no
notice shall be deemed delivered to the Tenant unless a copy has simultaneously
been delivered to

 

(i)

the branch manager at the Premises, and

 

 

(ii)

First National Bank of Chester County

 

9 North High Street, P.O. Box 523

 

West Chester, PA 19381

 

Attn: Vice President, Real Estate

 

 

and

 

 

(iii)

First National Bank of Chester County

 

9 North High Street, P.O. Box 523

 

West Chester, PA 19381

 

Attn: Chief Financial Officer

 

 

And

 

 

(iv)

Saul Ewing, LLP

 

1500 Market Street

 

Philadelphia, PA 19102

 

Attn: Patricia Gritzan, Esquire

 

Each notice or other communication shall be deemed given if sent by prepaid
overnight delivery service or by certified mail, return receipt requested,
postage prepaid or in any other manner, with delivery in any case evidenced by a
receipt, and shall be deemed received on the day of actual receipt by the
intended recipient or on the business day delivery is refused. The giving of
notice by Landlord’s attorneys, representatives and agents under this Section
shall be deemed to be the acts of Landlord; however, the foregoing provisions
governing the date on which a notice is deemed to have

 

18

 



been received shall mean and refer to the date on which a party to this Lease
and not its counsel or other recipient to which a copy of the notice may be
sent, is deemed to have received the notice.

 

27.        Landlord’s Responsibilities. Landlord shall, at its sole cost and
expense (not passed through to Tenant in any way), be responsible for correcting
all defects in the Property (including, without limitation, sink holes) and the
Building. Further, Landlord, at Landlord’s sole cost and expense (not passed
through to Tenant in any way) shall maintain, repair and replace, in good and
slightly and first class condition, the following components of the Building:
the foundation, floors, HVAC, roof (including all structural elements and
waterproofing membrane), roofing (including the interior ceiling, walls, floors
and merchandise damaged from leaking), roof drainage system, including gutters
and downspouts, exterior walls, all exterior doors, plate glass, all structural
portions of the Building, sprinkler system (including the fire detection
monitoring panel and the regular testing and inspection thereof and Landlord
shall provide Tenant with copies of all testing and inspection reports), all
concealed wiring and plumbing, pipes, conduits and utility systems and lines
inside the Premises, including in the exterior walls and interior walls of the
Premises, and Landlord shall maintain and repair all such wiring, plumbing,
pipes, conduits and utility systems and lines outside the Premises, whether
exclusively serving the Premises.

28.         Landlord’s Default. Except for a violation by Landlord of express
provisions of this Lease which require specific notice provisions which are
shorter or longer than thirty (30) days, the occurrence of the following shall
constitute a default by Landlord pursuant to this Lease: Landlord’s failure to
perform any of its obligations under this Lease, which default continues for a
period of more than thirty (30) days (unless a shorter time is required to
protect from danger to persons or property) after receipt of written notice from
Tenant specifying such default and the corrective action required; however, such
thirty (30) day period may be extended for such period of time as may be
reasonably required to perform the obligation (not to exceed ninety (90) days
after Landlord’s receipt of such notice) provided: (i) such obligation cannot be
reasonably performed within thirty (30) days after such notice; (ii) Landlord
commences efforts to cure the default within thirty (30) days after receipt of
Tenant’s notice of default; and (iii) Landlord diligently pursues completion of
the obligation; and (iv) such additional time does not expose Tenant to civil or
criminal liability to any third parties. In the event of Landlord’s default, in
addition to availing itself of any other remedies available at law and in
equity, Tenant may, at its option, upon written notice to Landlord, terminate
this Lease, or may incur any expense necessary to perform the obligation of
Landlord specified in such notice and deduct such expense from the Rent,
Additional Rent, or other charges coming due.

29.        Access to Premises. During the term, as it may be extended, Landlord
shall do nothing, nor permit anything to be done on the Property, that limits or
impairs the visibility Tenant’s signs (including, without limitation, the pylon
sign), or limits or impairs vehicular and pedestrian access to and from the
Premises.

 

30.

Miscellaneous.

(a) Landlord and Tenant represent and warrant to each other that no broker or
finder, was instrumental in arranging or bringing about this transaction and
that there are no claims or rights for commissions, finders’ fees or other
compensation (collectively, “compensation”) by any person or entity. If any
broker or finder asserts a claim for compensation based upon any actual or
alleged contact, dealings or communication with Landlord or Tenant, then the
party through whom such

 

19

 



broker or finder makes its claim shall indemnify and hold the other party (the
“Indemnified Party”) harmless from and against any and all claims, damages,
judgments, suits, liabilities, losses, costs and expenses (including without
limitation, reasonable attorneys’ fees and court costs) suffered or incurred by
or brought against the Indemnified Party in connection with such claim for
compensation.

(b) Anytime a party’s consent or approval is required under the Lease, such
consent shall not be unreasonably withheld, conditioned or delayed, unless some
other standard is expressly provided.

 

[Signature Page follows]

 

20

 



IN WITNESS WHEREOF, and in consideration of the mutual entry into this Lease and
for other good and valuable consideration, and intending to be legally bound.
Landlord and Tenant have executed this Lease.

 

 

LANDLORD:

 

 

Downingtown Medical Building Associates

 

A Pennsylvania General Partnership

Witness:

 

 

By: ___/s/ Robert F. Adams______

By:__/s/ John J. Ciccarone___________

 

Name: _Robert F. Adams________

Name: John J. Ciccarone

 

Title: _Attorney for Landlord_____

Its duly authorized General Partner

 

 

 

TENANT:

 

 

First National Bank of Chester County

Witness:

 

 

By: __/s/ Jennifer Farry_________

By:_____/s/ Carlos Questell___________

 

Name: __Jennifer Farry_________

Name: _Carlos Questell_____________

 

 

Title: __Sr. Admin. Assistant_____

Title: __Vice President of Real Estate_

 

 

 

21

 



 

 



Exhibit “A”

Interior Floor Plan

 

[Graphic Omitted]

 

 





 

 



 

Exhibit “B”

Plot Plan and Parking

 

[Graphic Omitted]

 

 

 



Exhibit “C”

Tenant’s Work

 

[Graphic Omitted]

 

 

 



Exhibit “D”

Landlord’s Representations and Warranties

 

Landlord represents and warrants to Tenant:

 

(i)        Landlord is the fee simple owner of the Property and the person
executing this Lease, has full power, authority and legal right to (a) execute
and deliver this Lease and render it legally binding upon the Landlord and (b)
comply with the terms of this Lease. Further, no consent, approval or other
authorization of or by any other person, entity or governmental authority is
required in connection with Landlord’s execution and delivery of this Lease.

(ii)       As of the Commencement Date, the Premises shall be free of all
possessors, tenancies, leases, licenses, rights of access, and any other
occupancy or use agreements and Tenant shall have exclusive possession of the
Premises.

(iii)      To the best of Landlord’s knowledge (i) no Restricted Activity has
occurred on the Property, including, without limitation the Premises, and no
hazardous material has been released, discharged or disposed of on, under or
about the Property or any part thereof; and (ii) the Property is in compliance
with all Environmental Laws. The term “Environmental Laws” means all Federal,
state and local laws, statutes, ordinances, codes, rules, regulations and other
requirements respecting the environment. No friable asbestos, or any substance
containing any type of asbestos, is in or on the Premises.

(iv)      Landlord has not been notified that the Property or any part thereof
is in violation of any applicable law, ordinance, or governmental regulation,
and Landlord has no reason to believe that the Property is in violation thereof.

(v)       Landlord has received no notice from any insurance company or Board of
Fire Underwriters that the condition of the Property is unsatisfactory or that
any work or repairs must be undertaken.

(vi)      Landlord has not received any notice of any condemnation proceeding or
other proceeding in the nature of eminent domain with respect to the Property or
any part thereof, nor, to the best of Landlord’s knowledge no such proceedings
are threatened.

(vii)     All public utilities are installed and operating and are adequate to
service the Premises and to permit full compliance with all requirements of law
and usage of the Premises for the Use. All public utilities servicing the
Premises are separately metered for the Premises and are not shared by any other
building or premises.

(viii)    The Premises, and all Building systems, including, without limitation,
electrical, heating, ventilating, heating and air conditioning, plumbing,
security, fire suppression and other mechanical systems, are in good working
order, condition and repair; the roof and roof membrane are in good and
watertight condition.

 

 

 



 

 

 



Exhibit “E”

Monthly Payments

 

 

 

 

Period

 

 

Rent

CAM Charges

$6 P/S/F P/Y

Adjusted Yearly

Electricity Charges

$2.25 P/S/F P/Y

Adjusted Yearly

 

Monthly

Payment

 

 

 

 

 

Base Term

 

 

 

 

1/1/08-3/31/08

$0 P/M

$1,043.50 P/M

$391.31 P/M

$1,434.81

4/1/08-12/31/10

$3,217.46 P/M

$1,043.50 P/M

$391.31 P/M

$4,652.27

 

 

 

 

 

1st Renewal

 

 

 

 

1/1/11-12/31/15

$3,507.90 P/M

$1,043.50 P/M

$391.31 P/M

$4,942.71

 

 

 

 

 

2nd Renewal

 

 

 

 

1/1/16-12/31/20

$4,034.87 P/M

$1,043.50 P/M

$391.31 P/M

$5,469.68

 

 

 

 

 

 